NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 13a0963n.06

                                          No. 13-3433
                                                                                     FILED
                          UNITED STATES COURT OF APPEALS                       Nov 07, 2013
                               FOR THE SIXTH CIRCUIT                       DEBORAH S. HUNT, Clerk

HIMMI RONALD VASQUEZ,                              )
                                                   )
       Petitioner,                                 )
                                                   )       ON PETITION FOR REVIEW
v.                                                 )       FROM A FINAL ORDER OF THE
                                                   )       BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,             )       APPEALS
                                                   )
       Respondent.                                 )



       Before: SUHRHEINRICH, WHITE, and DONALD, Circuit Judges.


       PER CURIAM. Himmi Ronald Vasquez, proceeding with counsel, petitions this court for

review of a final order issued by the Board of Immigration Appeals dismissing his appeal of an

immigration judge’s (IJ) decision denying his application for withholding of removal and ordering

his removal to El Salvador.

       Vasquez is a native citizen of El Salvador. He entered the United States without inspection

in July 2001. On January 6, 2010, the Department of Homeland Security issued a notice to appear,

charging Vasquez with removability under 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present in the

United States without being admitted or paroled. Vasquez conceded removability, and filed an

application for withholding of removal.

       Following two hearings, the IJ denied Vasquez’s application. The IJ concluded that because

Vasquez experienced no harmful incidents in El Salvador, he did not demonstrate past persecution.

The IJ also concluded that Vasquez did not demonstrate membership in a protected social group and
                                           No. 13-3433
                                               -2-

that his purported protected social group—individuals perceived as being wealthy because they have

lived in the United States—does not qualify.

       Vasquez appealed the IJ’s decision to the Board, which dismissed the appeal in a written

decision. The Board concluded that the IJ correctly determined that Vasquez did not demonstrate

a nexus between any incident and his membership in a protected social group. The Board also

concluded that Vasquez’s purported social group does not qualify as a protected social group.

Vasquez timely filed a petition for review with this court. 8 U.S.C. § 1252(b)(1).

       “Where the [Board] reviews the immigration judge’s decision and issues a separate opinion,

rather than summarily affirming the immigration judge’s decision, we review the [Board’s] decision

as the final agency determination.” Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009). “To the

extent the [Board] adopted the immigration judge’s reasoning, however, this Court also reviews the

immigration judge’s decision.” Id. “We review agency factual findings, whether made by the Board

or the IJ, under the deferential substantial-evidence standard, meaning that the findings are

‘conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.’”

Pablo-Sanchez v. Holder, 600 F.3d 592, 594 (6th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(B)).

We review legal questions de novo.

       To qualify for withholding of removal, Vasquez must show that there is a clear probability

that if he returned to El Salvador he would be subject to persecution on the basis of his race,

religion, nationality, membership in a particular social group, or political opinion. 8 U.S.C.

§ 1231(b)(3)(A); Khozhaynova v. Holder, 641 F.3d 187, 192–93 (6th Cir. 2011). The “clear

probability” standard is more difficult to meet than the “well-founded fear of persecution” standard

in asylum cases. See INS v. Cardoza-Fonseca, 480 U.S. 421, 430-31 (1987).
                                            No. 13-3433
                                                -3-

       Proving past persecution creates a rebuttable presumption of future persecution. 8 C.F.R.

§ 1208.16(b). Here, Vasquez testified that he had never been threatened or harassed by gangs when

he lived in El Salvador. Substantial evidence, therefore, supports the agency’s determination that

Vasquez failed to demonstrate past persecution.

       Absent past persecution, Vasquez can establish eligibility for withholding of removal if he

proves that his “life or freedom would be threatened in that country because of [his] race, religion,

nationality, membership in a particular social group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A).

Vasquez asserts that El Salvadorian gangs will persecute him because of his perceived wealth from

his long residence in the United States. “General conditions of rampant gang violence alone are

insufficient” to qualify for relief. Umana-Ramos v. Holder, 724 F.3d 667, 670 (6th Cir. 2013).

Additionally, persecution on the basis of one’s perceived wealth does not establish persecution on

the basis of a statutorily protected group. Khozhaynova, 641 F.3d at 195. Lastly, being perceived

as wealthy is too general and amorphous to constitute a particular social group. Ucelo-Gomez v.

Mukasey, 509 F.3d 70, 73-74 (2d Cir. 2007). Vasquez, therefore, cannot meet the standard for

withholding of removal.

       For the foregoing reasons, we deny the petition for review.